Exhibit 10.32


WOLVERINE WORLD WIDE, INC. BOARD OF DIRECTORS


RESOLUTIONS AUTHORIZING MERGER OF THE
WOLVERINE COLLECTIVELY BARGAINED EMPLOYEES’ PENSION PLAN AND
THE WOLVERINE EMPLOYEES’ PENSION PLAN


WHEREAS, Wolverine World Wide, Inc. sponsors and maintains the Wolverine
Collectively Bargained Employees’ Pension Plan (“WCBEPP”) and the Wolverine
Employees’ Pension Plan (“WEPP”); and


WHEREAS, the WCBEPP no longer has any active participants, and merging the
WCBEPP into the WEPP can reduce the expenses associated with maintaining the
WCBEPP; and


WHEREAS, the funding level of each plan is such that the merger is not
prohibited by Code Section 436.


NOW, THEREFORE, BE IT RESOLVED, that the WCBEPP shall be merged into the WEPP
effective as of December 31, 2019; and be it further


RESOLVED, that the WEPP, as the survivor of the merged plans, shall be the
source of all accrued benefits for all participants of the merged plans, and the
assets of the combined plans shall be applied to provide all accrued benefits;
and be it further


RESOLVED, that the accrued benefit of each participant in the survivor plan
immediately following the merger shall be not less than the accrued benefit of
each participant in the separate plans immediately prior to the merger, in
accordance with Code Section 414(l); and be it further


RESOLVED, that the assets of the WBCEPP will be transferred to Russell Trust
Company in its capacity as trustee for the WEPP; and be it further


RESOLVED, that the merger shall not be a termination of the WBCEPP; and be it
further


RESOLVED, that to the extent necessary, the actions set forth in these
resolutions shall be deemed an amendment to the plans; and be it further


RESOLVED, that the Company ratifies and affirms that the Wolverine World Wide
Plan Administrative Committee is the named fiduciary and plan administrator for
the plans and the survivor plan; and be it further


RESOLVED, that the Chief Executive Officer and President; Senior Vice President,
Chief Financial Officer and Treasurer; Senior Vice President, General Counsel
and Secretary; any member of the Wolverine World Wide Plan Administrative
Committee, and each of them and each of their designees, are authorized from
time to time, on behalf of this Company, under the corporate seal of this
Company, if desired, to execute, acknowledge and deliver any such agreements,
notices, waivers, consents, amendments, and other instruments and documents and
to take such other action, as may be shown by his or her execution and
performance thereof to be in his or her judgment necessary or desirable in
connection with the actions authorized by these resolutions, the taking of any
such action to be conclusive evidence that the same has been authorized by the
Committee and being hereby ratified, confirmed and approved and that all such
actions previously taken are ratified and affirmed.




